Shaw C. J.
delivered the opinion of the Court. The principal question in this case is upon the construction of the provisions of the will of James Scott. The claim of the plaintiff proceeds upon the assumption, that by force of this will the three per cent, stock was not itself bequeathed by the second clause in the will, but that, subject to the annuity ol $600 per annum charged upon it, it passed by force of the eighth clause, to the residuary legatees ; and therefore, if it is more than sufficient, in consequence of circumstances which have since occurred, to raise the sum of $ 600 annually, the plaintiffs, as such residuary legatees, are entitled to distribution of the surplus. But the Court are all of opinion, that this would be an unnatural and forced construction. The invariable rule in the interpreting of wills is, to ascertain the meaning and intent of the .testator; in doing which recourse is to be had to every clause and word in the will, and the condition and circumstances of the testator’s estate, to which the will applies, and to which the testator must have had reference.
Construed in reference to these considerations, we ire of *75opinion* that it was the intention of the testator to give to his unmarried daughter an annuity of $600, payable from the income of his thice per cents, and at her decease, to give the same, that is, the same three per cents, equally among the children of both families, that is, equally among all his grandchildren. Any other construction would involve the extraordinary conclusion, that the testator intended to create an annuity chargeable on this stock, not for the life of his daughter only, but in perpetuity, and that the stock itself should never be distributed nor his estate settled ; and that after the death of his daughter, the same $600 annually was to go to bis grandchildren, however numerous, and that forever. But the stock itself, at three per cent., would yield a trifling fraction over $600 annually, so small that it cannot be supposed to have been considered of any importance by the testator,; then, upon the construction which we adopt, the stock was. to remain in the hands of his executors, during the life of his daughter, and the income to be paid over to her, and at her decease, the stock l.o be distributed equally among all his grandchildren then living. This seems to us also to be the most obvious grammatical construction of the language used. The words “ the same,” may refer to the $ 600 per annum or to the three per cents, but the most obvious reference is to the last antecedent. By a necessary implication, the stock was to remain during the life of his daughter, and is no otherwise disposed of in the will, than by the clause in question, or the residuary clause.
Further, the words are, “ the same to go to her children and the children of Betsy Hancock equally.” To give a sum of money or stock, upon the happening of a future event, uncertain as to the time it may happen, to a class of persons described, to be equally divided, is natural and usual ; but to create an annuity, chargeable upon personal property, and give it to one for life, and then to give that annuity to a class of persons, to be equally divided among them, would be improbable and out of the usual course of such bequests. From all the views we have taken of the terms of the will and the circumstances of the testator’s estate and family, we are of opin ion, that it was his intention to set apart the three per cents during the life of his daughter, to raise her annuity out of it, *76and then to give that amount of stock to be equally divided among his grandchildren.
The consequence is, that the vesting of this bequest, is suspended during the life of the annuitant, and then it will go, not to the complainants exclusively, as residuary legatees, but to all the grandchildren.

Bill dismissed.